                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TENNESSEE

   UNITED STATES OF AMERICA,                     )
                                                 )
                 Plaintiff,                      )
                                                 )
   v.                                            )       No.:   3:17-CR-37-TAV-DCP-4
                                                 )
   TRAVIS BOYD,                                  )
                                                 )
                 Defendant.                      )


                         MEMORANDUM OPINION AND ORDER

          Defendant requests compassionate release under 18 U.S.C. § 3582(c)(1)(A)

   [Doc. 628].   However, defendant has not alleged or demonstrated that he requested

   compassionate release from the warden of his facility, so he has failed to satisfy

   § 3582(c)(1)(A)’s exhaustion requirement.         Because the exhaustion requirement is a

   mandatory prerequisite to the Court’s consideration of the merits of his request, defendant’s

   motion is DENIED without prejudice.

          A court generally lacks “the authority to change or modify [a sentence, once

   imposed,] unless such authority is expressly granted by statute.”          United States v.

   Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (citing United States v. Curry, 606 F.3d 323,

   326 (6th Cir. 2010)). The First Step Act of 2018 amended § 3582(c)(1)(A) to modify one

   such exception. First Step Act of 2018, Pub. L. No. 115-391, 132 Stat. 5194, 5239 (2018).

   Prior to the First Step Act, a district court could grant relief under § 3582(c)(1)(A) only on

   a motion of the Director of the Bureau of Prisons. Now a court may modify a defendant’s

   sentence upon a motion by a defendant if the defendant has exhausted all administrative



Case 3:17-cr-00037-TAV-DCP Document 630 Filed 07/14/20 Page 1 of 3 PageID #: 10751
   rights to appeal a failure of the Bureau of Prisons to bring a motion on defendant’s behalf

   or after the lapse of thirty (30) days from the receipt of such a request by the warden of the

   defendant’s facility, whichever is earlier. § 3582(c)(1)(A). If the defendant surmounts this

   preliminary hurdle, the Court may grant a sentence reduction “after considering the factors

   set forth in section 3553(a) to the extent that they are applicable” if it finds:

          (i) extraordinary and compelling reasons warrant such a reduction; or

          (ii) the defendant is at least 70 years of age, has served at least 30 years in
          prison, pursuant to a sentence imposed under section 3559(c), for the offense
          or offenses for which the defendant is currently imprisoned, and a
          determination has been made by the Director of the Bureau of Prisons that
          the defendant is not a danger to the safety of any other person or the
          community, as provided under section 3142(g);

          and that such a reduction is consistent with applicable policy statements
          issued by the Sentencing Commission . . . .

   Id.

          Defendant appears to request relief under § 3582(c)(1)(A)(i), arguing that the

   conditions of his incarceration place him at a heightened risk of contracting COVID-19

   and that his health and medical condition would place him at a heightened risk of serious

   harm and/or death if were he to contract COVID-19. Defendant does not, however,

   indicate that he has filed a request with the warden of his facility to bring a compassionate

   release motion on his behalf.       Thus, it appears he has neither “fully exhausted all

   administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

   defendant’s behalf” nor waited for thirty (30) days “from the receipt of such a request by

   the warden of defendant’s facility” before bringing the instant motion. § 3582(c)(1)(A).

                                                  2


Case 3:17-cr-00037-TAV-DCP Document 630 Filed 07/14/20 Page 2 of 3 PageID #: 10752
   He therefore has not satisfied the statutory prerequisite to the Court’s consideration of the

   merits of his request for compassionate release, id., a prerequisite the Court lacks the

   authority to waive. See United States v. Alam, No. 20-1298, 2020 WL 2845694, at *2–3

   (6th Cir. June 2, 2020). Accordingly, defendant’s motion [Doc. 628] is DENIED without

   prejudice.

          IT IS SO ORDERED.


                                      s/ Thomas A. Varlan
                                      UNITED STATES DISTRICT JUDGE




                                                3


Case 3:17-cr-00037-TAV-DCP Document 630 Filed 07/14/20 Page 3 of 3 PageID #: 10753
